DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/12/2021 is acknowledged.  The traversal is on the ground(s) that Odaka not teach at least 20% whey.  This is not found persuasive. Mikkelsen et al. (WO 21015/059248) teaches the claimed protein (See p. 28, l. 39+, Claims 1 and 5, 7-25%.).
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-10, 16, 23-24 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the total protein" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the total amount of protein" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the total amount of Ca2+ and Mg2+ cations" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
The phrase “at most 100” in Claim 1, line 16 is vague and indefinite as it is unclear what “100” is referring to.
Claim 9 recites the limitation "total protein" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The "total protein" is previously set forth in Claim 1.
Claim 9 recites the limitation "total amount of Ca2+ and Mg2+ cations" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The "total amount of Ca2+ and Mg2+ cations" is previously set forth in Claim 1.
The term "similar" in claim 23, line 2 is a relative term which renders the claim indefinite.  The term "similar" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  A person having ordinary skill in the art at the time of filing could interpret ingredients as similar while another could interpret the same ingredients as not being similar.
Regarding claim 23, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 16, 23-24 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mikkelsen et al. (WO 21015/059248) in view of Singer et al. (US 5,096,731).
Regarding Claim 1, Mikkelsen (‘248) teaches a method of preparing a high-protein, acidified, liquid dairy product (See Claims 1 and 4-6, acidified, high-protein liquid dairy yoghurt.), comprising the steps of a) providing a liquid composition comprising a total amount of whey protein of at least 4% (w/w) (See Claims 1 and 5, at least 7%.) of which at least 30%(w/w) is in the form of insoluble whey protein particles (See Claims 1 and 5-6, 50-100%.), having a particle diameter of at most 50 micron (See Claims 1 and 5, Example #1, 1-10 microns.), wherein at least 90% (w/w) of the total protein is whey protein (See p. 4, l. 6+, p. 9, l. 18+, 50-100%.), b) subjecting the liquid composition of step a) to at least one acidification step using an acidifying agent and to at least one heat-treatment step in any order, thereby obtaining an acidified heat-treated liquid composition (See Claim 5.), c) optionally, homogenizing the acidified heat-treated liquid composition (See p. 62, Example #1.), and d) optionally, packaging an acidified dairy product derived from the acidified, heat-treated liquid composition of step b) or step c), wherein Ca2+ and Mg2+ cations are present prior to step b and/or added during or after step b) in an amount sufficient to obtain a weight ratio between the total amount of protein and the total amount of Ca2+ and Mg2+ cations of at most 100 in the acidified, heat-treated, liquid composition (See p. 22, l. 7+, p. 21, l. 39+.), however, fails to expressly disclose the protein particles having volume weighted mean particle diameter, D[4,3], of at most 50 micron.
As discussed above, Mikkelsen (‘248) teaches the protein particles being 1-10 microns (See Claims 1 and 5, Example #1.).  Singer (‘731) teaches yogurt having protein with a mean diameter particle size distribution ranging from about 0.1 to about 2.0 microns, with less than about 2 percent of the total number of particles exceeding 3.0 microns in diameter (See col. 1, ll. 24-32 and Claim 1.).
It would have been obvious to a person having ordinary skill in the art at the time of filing that Mikkelsen’s (‘248) protein particles of 1-10 microns would be at most 50 micron as the mean particle 
Regarding Claim 2, Mikkelsen (‘248) teaches a method wherein the total amount of whey protein is at least 6% (w/w) (See Claims 1 and 5, at least 7%.).
Regarding Claim 3, Mikkelsen (‘248) teaches a method wherein the total amount of whey protein is in the range of 4-25% (w/w) (See Claims 1 and 5, at least 7%.).
Regarding Claim 4, Mikkelsen (‘248) teaches wherein the whey protein comprises at least 40%(w/w) insoluble whey protein particles (See Claims 1 and 5-6, at 50-100%.).
Regarding Claim 5, Mikkelsen (‘248) teaches wherein the total amount of protein is at least 4% (w/w) (See Claims 1 and 5, at least 7%.).
Regarding Claim 6, Mikkelsen (‘248) teaches wherein the total amount of protein is in the range of 4-25% (w/w) (See p. 28, l. 39+, Claims 1 and 5, 7-25%.).
Regarding Claim 8, Mikkelsen (‘248) teaches the method discussed above, however, fails to expressly describe wherein the total amount of Ca2+ and Mg2+ cations is at least 100 mg/100 ml.
Mikkelsen (‘248) teaches the Ca2+ concentration being 3% (See Claim 17.)
Regarding Claim 9, Mikkelsen (‘248) teaches wherein the weight ratio between total protein and total amount of Ca2+ and Mg2+ cations is at most 90 (See p. 28, l. 39+, 7-25% protein and p. 22, l. 7+, 0.05-3% Ca2+, thus, providing for the claimed ratio.).
Regarding Claim 10, Mikkelsen (‘248) teaches wherein the liquid composition of step a) furthermore comprises lipid (See Claim 5, fat.).
Regarding Claim 16, Mikkelsen (‘248) teaches wherein the liquid composition of step a) furthermore comprises carbohydrate (See p. 30, l. 37+.).
Regarding Claim 23, Mikkelsen (‘248) teaches wherein the liquid composition of step a) furthermore comprises one or more vitamin(s) and similar other ingredients, such as vitamin A, vitamin D, vitamin E, vitamin K, thiamine, riboflavin, pyridoxine, vitamin B12, niacin, folic acid, pantothenic acid, biotin, vitamin C, choline, , their salts, their derivatives and combinations thereof (See p. 33, l. 27+.).
Regarding Claim 24, Mikkelsen (‘248) teaches wherein the vitamin comprises or even consists essentially of vitamin D (See p. 33, l. 27+.).
Regarding Claim 29, Mikkelsen (‘248) teaches wherein the at least one heat-treatment step of step b) comprises heating to a temperature of at least 60 degrees Celsius (See Claim #14, 70-160 oC.), however, fails to expressly disclose heating for a duration sufficient to obtain at least a 5-log10 reduction of viable Escherichia coli.
It would have been obvious to a person having ordinary skill in the art at the time of filing since Mikkelsen’s (‘248) temperature is within the same claimed range and the end use is the same or substantially the same that the duration would be the claimed duration to provide a yogurt drink that is safe to drink.  Making any selection and adjustment would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a safe dairy drink.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
May 12, 2021